LITHIUM SECONDARY BATTERY INCLUDING NON-AQUEOUS ELECTROLYTE SOLUTION
DETAILED CORRESPONDENCE

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after a decision by the Patent Trial and Appeal Board, but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action. Since this application is eligible for continued examination under 37 CFR  1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on January 18, 2022 has been entered.

Status of Claims
Claims 1, 4-5, 7-9 and 13-14 are pending, wherein claims 1 and 7 have been amended. Claims 1, 4-5, 7-9 and 13-14 are being examined on the merits in the current Office action.

Remarks
Applicant’s amendments and arguments have been entered. A reply to the Applicant’s remarks/arguments is presented after addressing the claims.
Any rejections and/or objections made in the previous Office Action and not repeated below, are hereby withdrawn in view of Applicant’s amendments or/and arguments.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. References cited in the current Office action can be found in a prior Office action.

Information Disclosure Statement
The information disclosure statement (IDS) filed on June 11, 2020 has been considered by the examiner.

Claim Objections
Claim 1 is objected to because of the following informalities:
In claim 1, the recitation “… present is in a range of …” appears to be “… is present in a range of …”.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
Claims 1, 4-5, 7-8 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Tokuda et al. (US 20120244425 A1, hereafter Tokuda) in view of Shima et al. (US 20060134521 A1, hereafter Shima) and Hibara et al. (JP 2003-203673 A, for purposes of Hibara).
Regarding claims 1 and 5, Tokuda teaches a lithium secondary battery (at least Title, Abstract) comprising:
a non-aqueous electrolyte solution (at least [0033], [0035]) including, for example, a main electrolyte such as a lithium slat (e.g., LiPF6, [0138], [0140]), another main electrolyte such as lithium bis(fluorosulfonyl)imide (LiFSI) (LiN(FSO2)2, [0138], [0140] and [0348]), and a fluorobiphenyl compound (See [0148]: 2-fluorobiphenyl);
a positive electrode ([0241]) including a lithium-nickel-manganese-cobalt-based oxide ([0250]) as a positive electrode active material ([0243]);
a negative electrode ([0156]); and
a separator ([0298]),
wherein the concentration of either of the lithium salt (e.g., LiPF6, [0138]) or the lithium bis(fluorosulfonyl)imide (LiN(FSO2)2, [0138]) in the nonaqueous electrolytic solution can be, for example, 0.5 mol/L ([0139]). Thus, a mixing molar ratio of the lithium salt to the lithium bis(fluorosulfonyl)imide is 1:1, reading on the range of from 1:0.1 to 1:1, as instantly claimed.
Tokuda teaches the positive electrode includes a lithium-nickel-manganese-cobalt-based oxide, but is silent to the specific Formula 1 as instantly claimed. However, in the same field of endeavor, Shima discloses that a lithium-nickel-manganese-cobalt-based oxide having a composition expressed by the formula LixNi(1-y-z)CoyMzO2, wherein M can be Mn, and 0<x≤1.2, 0.05≤y≤0.5, and 0.01≤z≤0.5, is employed as a positive electrode material in a lithium secondary battery. The said oxide material can improve low-temperature load characteristics of the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to have incorporated the teachings of Shima into Tokuda such that a lithium composite oxide having a composition expressed by the above formula of Shima is used as Tokuda’s lithium-nickel-manganese-cobalt-based oxide, for the benefit of improving low-temperature load characteristics of the resultant lithium secondary battery and achieving an excellent coatability in the positive electrode production (See at least [0027] and [0020], Shima).
The following table summarizes molar fractions and their relationships of elements in the formulae of the claimed lithium composite oxide and Shima’s lithium composite oxide.


Ni
Co
Mn
O


Li1+x(NiaCobMnc)O2
(claimed)
0.55≤a≤0.65
0.18≤b≤0.22
0.18≤a≤0.22
2
-0.2≤x≤0.2
x+a+b+c=1
LixNi(1-y-z)CoyMzO2
(prior art Shima)
0≤(1-y-z)≤0.94
0.05≤y≤0.5
0.01≤z≤0.5
2
-1<x-1≤0.2
-0.94<[(x-1)+(1-y-z)+y+z] ≤2.14


It can be clearly see from the table that each of the claimed ranges overlaps or lies inside corresponding range disclosed by the prior art. In the case where the claimed ranges prima facie case of obviousness exists. (MPEP 2144.05 (I) or 2131.03(II)).
Tokuda in view of Shima appears silent about the fluorobiphenyl compound being 2, 3-difluorobiphenyl, as instantly claimed. However, in the same field of endeavor, Hibara discloses that both 2-fluorobiphenyl and 2, 3-difluorobiphenyl function equivalently as overcharge inhibitors in the electrolyte solution of a battery to prevent overcharge (See at least [0036]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to have used 2, 3-difluorobiphenyl as an alternative to 2-fluorobiphenyl of Toluda in view of Shima in the electrolyte, since substitution of known equivalents for the same purpose is prima facie obvious (MPEP § 2144.06).
Tokuda in view of Shima and Hibara teaches an amount of the 2,3-difluorobiphenyl is present in a range of about 0.01% to 4.8% (See Tokuda, [0149]: 100%×0.01/(0.01+100)≈0.01%; 100%×5/(5+100)≈4.8%) by weight based on a total weight of the non-aqueous electrolyte solution. The range overlaps the instantly claimed 0.5% to 10% by weight. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists. (MPEP § 2144.05 (I)).
Regarding claim 4, Tokuda in view of Shima teaches the lithium secondary battery of claim 1, wherein the lithium bis(fluorosulfonyl)imide can have a concentration of 0.5 mol/L ([0139], Tokuda), which is within the range of 0.01 mol/L to 2 mol/L, as instantly claimed.
Regarding claims 7 and 8, Tokuda in view of Shima teaches the lithium secondary battery of claim 1, wherein the non-aqueous organic solution comprises a linear carbonate 
Regarding claim 13, Tokuda in view of Shima teaches the lithium secondary battery of claim 1, and further teaches that the concentration of the lithium bis(fluorosulfonyl)imide in the non-aqueous electrolyte solution can be, for example, 5% by weight ([0144]), and the concentration of the fluorobiphenyl compound (2-fluorobiphenyl, [0148]) can be about 4.8% (See [0149]: 100%×5/(5+100)≈4.8%) by weight in the non-aqueous electrolyte solution. Thus, the weight ratio of the lithium bis(fluorosulfonyl)imide to the fluorobiphenyl compound is 5:4.8, which is within the range of 1 : 0.02 to 1 : 10, as instantly claimed.
Regarding claim 14, Tokuda in view of Shima teaches a lithium secondary battery comprising the non-aqueous electrolyte solution of claim 1 (See Tokuda, at least Title, Abstract, [0033]-[0035], [0131], [0148], [0348]).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Tokuda as modified, as applied to claim 7 above, and further in view of Lee et al. (US 20050084765 A1, hereafter Lee).
Regarding claim 9, Tokuda in view of Shima teaches the lithium secondary battery of claim 7, but appears silent about a nitrile-based solvent. However, in the same field of endeavor, Lee discloses that a nitrile-based solvent, such as acetonitrile, is employed in an electrolyte solution of a battery to improve swelling and battery performance ([0017]-[0021]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the instant invention, to use a nitrile-based solvent such as acetonitrile in the electrolyte 

Response to Arguments
Applicant's arguments and the Declaration filed on January 18, 2022 have been fully considered but they are not persuasive.
The data provided in the Remarks and the Declaration do not persuasively demonstrate criticalities of the ranges as claimed in claim 1. The reasons are as follows:
1) Even if the molar ratios of LiPF6 : LiFSI for Comparative Examples 7 and 8 are outside the claimed range of 1:0.1 to 1:1, they are too far from the lower and higher end limits of the range. Thus, the range as claimed is not persuasively demonstrated.
2) Except for the data points “70.3” and “61.2” shown in Table 1 of the present specification, it is hardly to conclude that the results of Comparative Examples 7-10 are better than those of Examples 1, 2 and 4 because there are no significant changes observed.
3) The evidence relied upon should establish that the differences in results are of both statistical and practical significance. It is not true in this case.
As a result, Applicant fails to demonstrate criticalities of the claimed ranges. The prima facies obviousness rejections are not overcome.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHONGQING WEI whose telephone number is (571)272-4809. The examiner can normally be reached Mon - Fri 9:30 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571)272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.